﻿142.	 Mr. President, I should like to begin by congratulating you on your overwhelming election to preside over this Assembly. The Gambian delegation has no doubt that under your able and wise guidance the deliberations of the thirty-second session of the General Assembly will be both smooth and fruitful. This is because you bring to the presidency of our Assembly so much experience gained through a long and distinguished career in the service of your country and the international community.
143.	Through you, Sir, I should also like to extend warm congratulations to all members of the new General Committee of the Assembly and all officers of its Main Committees. We wish all of them every success in their efforts to lead us towards meaningful decisions during the coming weeks. In this respect the full co-operation of the Gambian delegation can always be counted upon.
144.	This is in keeping with the seriousness of Gambia and the high regard in which it holds the world Organization. This is especially so because we are one of the smallest States Members of the Organization in terms of both physical size and population. It can also be said that in economic terms we are one of the weakest countries in the world. A gathering of countries such as the United Nations, which, purely on the basis of our humanity, accords us rights, obligations and opportunities equal to those of other countries, big and small, and where we can meet regularly to discuss matters of common interest is in fact something vital to us.
145.	That is why we cannot overemphasize the importance we attach to the structure of the Organization. This structure must be seen to reflect and to be geared towards meeting the needs of the generality of the membership. The large majority of States Members of our Organization are developing countries - that is to say, they are the centers of deprivation, disease and illiteracy. None of these evils is the direct result of the activities or inactivities of any country or group of countries alone. The existence of these evils has been and remains the direct responsibility of all of us through our individual and collective behaviour. The Organization which brings all of us together in order to discuss, plan and execute together is therefore the most suitable vehicle for making up for our mistakes and our inadequacies.
146.	But we in Gambia believe that the structure of the world Organization itself has a number of serious inadequacies for the purpose which it should serve. We also believe that this Assembly is obliged to amend those inadequacies.
147.	My delegation considers that the General Assembly should pronounce itself on whether or not the United Nations is indeed a gathering of equals. If, as we would sincerely wish, it is decided that all Members are equal both in the spirit and in the letter of our Charter, then we submit that in a gathering of equals there is no justification for the existence of a permanent inner circle of a few Members with the power to approve or disapprove of decisions by the vast majority of the Members.
148.	The arguments which were formulated when the five permanent members of the Security Council were so designated now belong to history. They have been superseded by the more urgent, more fundamental, more widespread and more persistent human problems of hunger, malnutrition, insufficient health facilities and, in general, a deeper and wider division of the world between the  haves  and the  have-nots .
149.	We frequently remind ourselves that one of the cardinal purposes of the United Nations is to prevent war and to maintain peace throughout the world. But how many wars and breaches of the international peace have we unfortunately experienced since the birth of the Organization? What corner of the world can claim an uninterrupted period of real peace since 1945?
150.	It is the belief of the Gambian delegation that, as of 1977, we have more than enough evidence that the United Nations is either not addressing itself adequately to the need to secure and maintain peace in the world or not going about the problem in an appropriate manner. We have over the past 30 year: suffered wars and breaches of the peace in all regions of the world, and we shall continue to do so until our Organization gears itself to tackling the root- causes of war and of breaches of the peace.
151.	Experts in warfare and sociology will confirm that the absence of war does not mean the presence of peace. In addition to non-belligerency, peace carries with it that ease of mind that only comes to someone living in good health, under adequate and dignified shelter, someone who does not worry about where or when he will have his next full and balanced meal, someone who, in general, is able to live with and relate to all his fellow men on equal terms in every respect.
152.	That is the kind of peace that should be the first goal of the United Nations; not a fire-brigade type of peace. To achieve the former quality of peace the Organization will have to consider making the membership of a body such as the Security Council reflect, considerably more than it does now, the desired aims of the world body. The sessions of the General Assembly should place increased emphasis on economic and social matters rather than delegate these exclusively to subsidiaries like UNCTAD and the Economic and Social Council. In short, our present values must be reversed. Economic, development and social problems such as the environment must supersede political problems. Instead of politicizing economic problems let us economize political problems.
153.	This would be the first stage towards making the United Nations more practical. The next stage would be a decision to improve our follow-up machinery. Resolutions must not just remain pious. Once adopted the machinery should be competent and willing to implement them. In turn the General Assembly should become a more insistent watchdog over the implementation of its resolutions. It should begin doing this by a regular and frank annual assessment of the executive capacity of the various organs of the United Nations. Praise and honour would be accorded to the meritorious and improvements made in defaulting organs.
154.	This way, we feel, our Organization will begin to get its priorities correct, and become more meaningful to the millions of ordinary men and women all over the world whose fate is a determinant to whether we live in peace or not.
155.	It is in the foregoing light that we view with satisfaction the holding, only a week or two ago, in Nairobi, of the first United Nations Conference on Desertification. Desertification is a major source of concern to the people of the Gambia.
156.	We are a strong, courageous, hard-working and friendly people. We have a realistic and stable Government
- that is dedicated to the improvement of the quality of life in the country. By this combination between the people and their Government, we have been able to baffle those prophets of doom who, when we become independent and
• sovereign some 12 years ago, predicted to the rest of the world that the Gambia was not a viable proposition as an independent State.
157.	Resolutely and without fuss, both the Government and people, under the wise and judicious leadership of our Head of State, Alhaji Sir Dawda Kairaba Jawara, have embarked upon the task of nation-building—not to prove any point of anybody, but to regain our lost heritages of dignity, equality and self-reliance.
158.	By the time we celebrated our first 10 years of nationhood, our achievements had brought us to the forefront among the world's most free, proud and self- respecting peoples.
159.	Our economy was buoyant. As an agricultural country the turnover of our principal crops had risen by over 100 per cent. Crop diversification was successfully introduced and new areas of economic activity were initiated. Consequently, today our domestic economy continues to be encouraging.. Our gross domestic product at current market prices showed an increase of more than 21 per cent this year over 1975-1976. In 1975-1976 there was a rise under the same headings of more than 19 per cent over those of 1974-1975. That year in turn showed a rise of over 12 per cent on the previous year. At the same time the inflation rate over the same period was considerably lower than the preceding two years. Our real rate of economic growth in 1976-1977 was therefore much higher than in the preceding years.
160.	I make reference to our achievements to underscore two points. The first is that, unhindered by an inequitable world economic relationship and by natural phenomena, developing countries, large or small, are capable of pulling themselves up by their own boot-straps and tackling their own problems successfully.
161.	My second point is more immediate and more urgent to my country and people. All our achievements, which my colleagues will permit me to consider as impressive, stand to be whittled away by a drought which, for the second time in less than 10 years, prevails over the length and breadth of the Gambia this year.
162.	As of now, when we have barely three to four weeks to the end of our rainy season, the total amount of rainfall so far varies from less than a third to less than a half of the seasonal average in large areas of the country. Already entire crops have been lost in some of these areas, and in other areas crop losses will range between 40 per cent and 60 per cent.
163.	Many of our friends in the international community have been informed of this catastrophe. I am pleased to acknowledge the good deal of assistance already received from a number of quarters. The anxiety in the Gambia over the drought situation cannot be over-emphasized. We are especially worried that we may be once more on the threshold of a second spell of drought lasting for years rather than months or weeks. The situation today is disturbingly similar to that of the same period in 1968. As everybody knows, that was the onset of the five years of catastrophic drought in the Sahel which took the lives of millions of human beings, livestock, and vegetation in that region of West Africa.
164.	By the time that dark period ended in 1973-1974, coupled with the world economic crisis of the same period, the Gambian economy, having made a magnificent start, was hanging in the balance. From a foreign reserves position worth about 14 months' of imports at the outset, our reserves fell to below four months' worth of imports by the end of 1974.
165.	We hope and pray to Allah the Merciful and Beneficent that we are not on the threshold of a similar experience. We would also like to feel sure that humanity is one and indivisible, and that our friends individually and in the international community will come forward unhesitatingly and join us in facing an emergency situation. In this regard, I should like to place particular emphasis on the long-term needs for combating the effects of drought and preventing future droughts.
166.	Let me hasten to observe that in the past, developed countries provided emergency aid to developing countries at the expense of their normal aid allocation for non-emergency purposes. When we appeal here for aid to fight an emergency situation we do so with the hope and expectation that such aid, when forthcoming, will not be a deduction from the aid packages already earmarked for us before our emergency. Such aid measures would not only be insufficient for our over-all needs, they would run high risks of being counter-productive and leaving us in more troubled waters than they found us. Emergency aid must be what it literally means. It must come from fresh, unforeseen efforts and must complement, rather than replace, planned and calculated aid.
167.	I am glad to say that at the regional level the Sahel countries are already at a high level of co-ordination and mobilization in the fight against desertification and drought. Under the aegis of our permanent organization- the Permanent Inter-state Committee on Drought Control in the Sahel—the eight member countries hold regular meetings at the ministerial and heads of State levels to co-ordinate action against our common plight. It is gratifying to note the participation and full involvement of the United Nations Sahelian Office and the Club des Amis du
Sahel in our endeavors. It is true to say that what we have achieved so far is very much due to the collaboration of these two bodies and to other generous and dedicated international agencies.
168.	Gambia is particularly pleased and honoured that the ministerial and summit meetings of the Sahelian countries will be held in its capital, Banjul, early in December this year, and my Head of State has given me the mandate to extend our heartfelt invitation to all international agencies and organizations which are preoccupied with the improvement of the quality of life in the world to attend the Banjul meetings. The ministerial meeting will be from 8 to 10 December and the summit will be on 12 and 13 December.
169.	In Gambia we believe firmly in the principle and the practice of human rights and dignity. That is why we always place ourselves on the side of every people fighting against foreign domination, oppression based upon any form of racial or class distinction, and any form of dictatorship of a given minority over a given majority.
170.	Gambia, like most other countries represented in this Assembly, was under foreign rule for a number of centuries. Throughout the dark period of our history, our people were deprived of the most basic forms of human rights. They had no say in choosing their rulers or in deciding how they should be ruled. They were obliged to abandon their culture and to assimilate foreign culture. They had no freedom of movement or assembly, nor any freedom of speech.
171.	It is the view of our Head of State, Alhaji Sir Dawda Kairaba Jawara, that once freed from such a long period of countless forms of indignities, the least our people deserves is an unhindered opportunity to live a free, dignified and secure life.
172.	It is our view that widespread lip-service is paid to the issue of human rights but very little real practical effort goes towards achieving these rights.
173.	If, for example, the Western Powers were really committed to changing the odious system of apartheid in South Africa, it is the view of my delegation that the system could not have survived all the pious resolutions and calls for its abrogation in this Assembly and in other international forums. Instead we see the South African regime going from strength to strength to the point of becoming a nuclear Power.
174.	That, of course, is thanks to the active and far- reaching economic, military and political collaboration of major Western countries. To us, the message is clear. For the sake of amassing profits from slave labour, those Western Powers are willing to encourage and finance investments in the South African economy. They go even further than that by giving extensive military and political assistance and backing to ensure the stability of the apartheid system. To those countries material gains such as a healthy balance of payments and a buoyant economy take precedence over the freedom and dignity of man. Those Powers sustain and dominate the South African economy. Yet they turn round and join those of us who make sincere efforts and protestations against the racist regime—purely on the basis of our respect for the dignity of man and the sanctity of his life.
175.	The issue of human rights is a composite one. The existence of those rights is not represented by the mere absence of political prisoners or of government by decree. In our view an individual's rights as a human being extend far beyond and go much deeper than those. An individual who enjoys his full human rights is not hungry or thirsty in the midst of plenty. He does not eat or drink from the leftovers of others. He has the right to decent and adequate health and education facilities, and clothing. He has sovereignty over the fruits of his labours and over the natural resources of his motherland. He looks upon other people with the same amount of equality and respect as they do upon him.
176.	Those are prerequisites of human rights, which transcend national and international boundaries. They are by no means easy to attain. But they form the core of man's wish and will to live. Life cannot be meaningful without them. So we are all obliged to make human rights our major pursuit in life. Let us first achieve universal human rights and everything else will be added unto us.
177.	As I said earlier, our concern in the Gambia for human rights makes us rally to the side of all peoples fighting to free themselves from any form of foreign, racist and unjust oppression. My country, therefore, never ceases to condemn the illegal regime of Ian Smith in Zimbabwe, the South African occupation of Namibia, the Zionist occupation of African and Arab territories in the Middle East, and the French occupation of the Comorian island of Mayotte.
178.	Bolstered by Western economic interests and by white racists, the Smith regime has defied international condemnation for over a decade. During that period it has continued to receive its fair share of world trade and essential commodities. Its agents have travelled freely and openly all over the world. Communications between that regime and the outside world have remained unhindered. All this, in a country against which every member of our Organization professes to be applying sanctions. The Gambian delegation is convinced that we are not living up to our solemn declarations. If we kept our word, it is inconceivable that a fledgling clique such as that in Salisbury could continue to prosper against our joint wish and will. This is why Gambia, and indeed all other African countries, have come to the conclusion that an armed struggle is the only sure means of crushing the rebels in Zimbabwe.
179.	We have reached this conclusion with a sense of regret and a certain amount of sadness. That is because we, like all our African brothers, would very much have preferred a peaceful solution. We regard any life lost in the present liberation struggle, be it that of a black or that of a white Zimbabwean, as a great and almost irreparable loss of human resources for the future nation. The march of history cannot be halted and the end is clear. Zimbabwe will soon be under black majority rule, come what may. Why, then, must the lives of its young, strong and healthy citizens be wasted?
180.	Those are the feelings and questions which make us willing to continue searching for a peaceful settlement in a parallel effort to the armed struggle. That is also the reason why we feel that the latest Anglo-American proposals for a peaceful settlement deserve to be taken seriously and given a chance.
181.	My delegation sincerely hopes that it does not have to come to the same conclusion on Namibia. At the twenty-first session in 1966 this Assembly decided to terminate South Africa's Mandate over the Territory. This was in accordance with the opinion given by the International Court of Justice. The following year, during the fifth special session the United Nations Council for Namibia was established to administer the Territory and prepare it for independence.
182.	Yet what do we have today? We are still negotiating with the South African racists on the timing and manner of independence for the Territory. Meanwhile the Namibians, ironically through a considered decision inherited by the General Assembly, continue to be oppressed and exploited by the most opprobrious political and social system that ever was, and the regime in Pretoria continues to carry the Territory along a predetermined path to assimilation into the apartheid set-up.
183.	Faced with this situation and encouraged by the spontaneous rallying of the entire Namibian population to the call of the South West African People's Organization for immediate and complete independence, my delegation might well come to feel that there is no alternative to armed struggle. We shall adopt that position for the simple reason that that people's human rights cannot continue to be a subject of negotiations and a matter of give and take.
184.	My Government's position on the French occupation of the Comorian island of Mayotte is well known. France likes the world to believe that it is a champion of democracy. But whereas democracy respects and accommodates the wishes of the minority, it proceeds on the basis of the wishes of the majority. France's presence in Mayotte is a complete negation of this basic principle of democracy. When France was the colonial Power over the Territory, it administered it as a single colony. Therefore, France cannot now pretend to any rights or duties to dismember the Territory on the basis of pockets of  Yes  and  No  votes.
185.	The Republic of the Comoros is unitary and indivisible. For a country of France's standing in world affairs and in the so-called free world to claim otherwise is to lower its international credibility.
186.	As I said earlier, the Gambian Government is opposed to all forms of occupation or acquisition by force of any territory, and when it involves the territory of an African or friendly State, we are that much more opposed to the act. This is why we will not cease to denounce Zionist aggression in the Middle East until Israel withdraws from every inch of territory it has occupied during and since the 1967 war. The arguments used in creating the
State of Israel are familiar to us all. That is why we find still less acceptable the present seizure of Arab and African territories on the basis of a supposed need for a national home—unless, of course, one would have us believe that Jews need a national home more than Palestinians. That, indeed, is the clear implication. And until Israel vacates all occupied territory and until our Palestinian brothers have a secure and adequate national home in the birthplace of their ancestors, we shall continue to regard Zionism as racism and to speak against the regime in Tel Aviv. In this respect, we have committed our unreserved support, morally, politically and materially, to our Arab brothers in their struggle for their birthright against international Zionism and its mentors.
187. It is with some sadness that I have to make reference to the divided land of Korea. For too long now, the people of Korea, sharing the same culture, the same history, the same language and, in some cases, even the same ancestors, have suffered an artificial demarcation that divides them from one another. This is contrary to their wishes and aspirations. Left to themselves alone, it is obvious that they would have solved their family problems internally and peacefully and would have reunified their country by now. The Gambian delegation would like to see all foreign interests stand aside and leave the Korean people alone to solve their own internal problems.
188. The Korean nation is an intelligent and purposeful one. If in working out their differences the Korean people decide that they need the assistance of an outside agent, we are sure they will not fail to appeal to the right quarters for such assistance. We believe that the most appropriate source of such assistance would be the United Nations. We are also convinced that the world body would not shirk its responsibilities if it were approached for any assistance in reunifying this divided people, and would thereby contribute immensely to the warding off of a constant threat to world peace.
